On June 14,1968, 184 Ct. Cl. 709, 397 F. 2d 978, the court held that the claims of U.S. patents 2,715,008 and 2,903,767 involved in suit are valid and infringed by defendant’s unlicensed use of the subject inventions and that plaintiff is entitled to recover reasonable and entire compensation. The parties entered into a stipulation filed February 22, 1971, whereby plaintiff agreed to accept $150,000 to release the United States for all past infringement of said patents, and the parties agreed to entry of judgment in said amount. On February 26, 1971 the court ordered judgment entered for plaintiff for $150,000.